DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 10/17/2022.

	
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the combination of Manzo in view of Weiler would not be obvious because in Manzo the electrode support, which corresponds to the first portion in claims 1 and 15, is insulative, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, although Manzo is shown to have different portions, Weiler was used to show that there can be different conductive portions associated with the jaw and electrode.  The combination is not necessarily changing the insulative portion to be conductive but rather that that section of the electrode can we like Weiler.  The applicant asserts that it would not have been obvious to combine Manzo in view of Weiler because the insulating property of the electrode support in Manzo is important for the operation of the device. The applicant argues that this combination would result in Manzo working differently than intended. However, as stated above, the features of the secondary reference, in this case, the first conductive portion taught by Weiler, do not need to be bodily incorporated into the structure of Weiler in order to assert obviousness. In the rejection in the previous office action, Weiler was used to teach the first conductive portion and the second conductive portion. Therefore, what corresponds to the first portion as disclosed in Manzo does not need to be conductive because the combination adds the entirety of the first portion to the primary reference. To further clarify this, the motivation of the combination of claims of 1 and 15 has been modified. As demonstrated by Weiler, it would have been obvious to one of ordinary skill in the art to have multiple conductive portions of an end effector so that a sealing electrode with multiple faces that are separated from one another can be energized the same amount at the same time (Weiler [0040]). These same arguments also apply to the applicant’s claims that it would not be obvious to make electrode support 91b deliver energy to electrode 21b. Therefore, applicant’s arguments with regards to the combination of Manzo in view of Weiler have been fully considered but are not persuasive.
Regarding applicant’s arguments that Weiler does not disclose the first and second conductive portions of claim 1 and 15, the rejection has been clarified to emphasize that the first and second conductive portions correspond to sealing jaws 19 and 20 in Weiler Figure 3. Previously, sealing jaws 19, 20, 36, and 37 were included to show that both jaws of the electrosurgical device in Weiler have two conductive portions, but the examiner understands that that was unclear and was not necessary for the rejection, so that language has been removed. Thus, applicant’s argument have been considered fully and are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al., US 20120215220, herein referred to as “Manzo”, in view of Weiler et al., US 20150374430, herein referred to as “Weiler”.
Regarding claim 1, Manzo discloses an electrosurgical instrument (Figure 1: minimally invasive surgical instrument), comprising: an end effector (Figure 1: end effector 3), comprising: a first jaw (Figures 3-5: jaw 7a); and a second jaw (Figures 3-5: jaw 7b and Fig. 9), wherein at least one of the first jaw and the second jaw is movable to transition the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0065]: “With reference again to FIGS. 3-5A clevis 6, mentioned above, attaches the end effector 3 to the wrist 4 and supports opposing upper and lower jaws 7a,7b of the end effector 3. Jaws 7a,7b pivot around a clevis pin 8 to move the jaws 7a, 7b between the open and closed positions. That is, jaw 7a pivots about clevis pin 8 upwardly in the orientation of the surgical instrument in the figures, and jaw 7b pivots about pin 8 downwardly.” And [0073]: “the jaws 7a, 7b are configured in the closed position to provide a sufficiently high gripping pressure in order to effect sealing (fusing) of the tissue (e.g., vessel)”), and wherein the second jaw comprises: a gradually narrowing body extending from a proximal end to a distal end (Figure 9: 7b), wherein the gradually narrowing body comprises a conductive material ([0080]: “the electrodes 21a, 21b may be stainless steel”), and wherein the gradually narrowing body comprises: a first portion extending from the proximal end to the distal end (Figure 9: electrode support part 91b); and a second conductive portion defining a tapered electrode (Figures 4-5 and 9: electrode 21b) protruding from the first portion (Figure 9: electrode 21b protrudes from electrodes support part 91b) and extending distally along at least a portion of the gradually narrowing body (Figures 4-5 and 9: electrode 21b), wherein the second conductive portion is integral with the first portion ([0079]: “The electrode 21b can be positioned over the electrode support part 91b, and secured thereto during the second shot molding step.”), and wherein the first portion is thicker than the second conductive portion in a transverse cross-section of the gradually narrowing body (Figure 9: electrode support part 91b is thicker than electrode 21b); and an electrically insulative layer (Figure 9: outer cover part 92b) configured to electrically insulate the first portion from the tissue but not the second conductive portion ([0078]: “The electrode support part 91b and outer cover part 92b can comprise a plastic material. The electrode support part 91b insulates the electrode 21b from the metal core. The outer cover part 92b receives and supports the combined metal core part 90b and electrode support part 91b.”), wherein the instrument is configured to transmit an electrical energy to the tissue only through the second conductive portion ([0080]: “Referring again to FIGS. 4 and 5, each jaw 7a,7b includes an electrode 21a, 21b that receives energy from the associated electrical conductors 11a, 11b. In various exemplary embodiments, each electrode 21a, 21b receives one pole from a bipolar energy source to create bipolar energy between the electrodes sufficient to fuse tissue.”). Manzo does not explicitly disclose an instrument wherein the first portion is conductive and wherein the first portion is configured to transmit an electrical energy to the tissue only through the second conductive portion.
However, Weiler teaches an electrosurgical instrument (Figure 1: surgical instrument 10) wherein both the first portion (Figure 3: sealing jaw 19) and the second portion (Figure 3: sealing electrode 25) are conductive ([0040]: “The main body 18 has two first sealing jaws 19, 20, which run parallel to one another, are preferably electrically interconnected… The sealing electrodes 25, 26 can be electrically conductively connected to the main body 18.”) and wherein the first portion is configured to transmit an electrical energy to the tissue only through the second conductive portion (Figure 3: sealing electrodes 25 and 26 and [0040]: “The sealing electrodes 25, 26 can be electrically conductively connected to the main body 18. The sealing electrodes 25, 26, as can be seen in particular from FIG. 2, preferably form a row of conductive individual faces spaced from one another, which are separated from one another by insulating regions 27, 28. The branch 15 may additionally have an electrically insulating coating 29, such that electrical current introduced into the branch 15 can be introduced into biological tissue 30 (FIG. 4) only at the sealing electrodes 25, 26.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo so that the first portion is conductive as taught by Weiler and with the electrical energy delivered to the tissue through the second conductive portion transmitted by the first portion as taught by Weiler so that multiple faces of the second conductive portion that are separated from one another can be energized the same amount at the same time (Weiler [0040]).  
Regarding claim 15, Manzo discloses an electrosurgical instrument (Figure 1: minimally invasive surgical instrument), comprising: an end effector (Figure 1: end effector 3), comprising: a first jaw (Figures 3-5: jaw 7a); and a second jaw (Figures 3-5: jaw 7b), wherein at least one of the first jaw and the second jaw is movable to transition the end effector from an open configuration to a closed configuration to grasp tissue therebetween ([0065]: “With reference again to FIGS. 3-5A clevis 6, mentioned above, attaches the end effector 3 to the wrist 4 and supports opposing upper and lower jaws 7a,7b of the end effector 3. Jaws 7a,7b pivot around a clevis pin 8 to move the jaws 7a, 7b between the open and closed positions. That is, jaw 7a pivots about clevis pin 8 upwardly in the orientation of the surgical instrument in the figures, and jaw 7b pivots about pin 8 downwardly.” And [0073]: “the jaws 7a, 7b are configured in the closed position to provide a sufficiently high gripping pressure in order to effect sealing (fusing) of the tissue (e.g., vessel)”), and wherein the second jaw comprises: a conductive body comprising a tapered angular profile (Figures 3-5 and 9: jaw 7b) extending from a proximal end to a distal end (Figure 9 and [0078]: “the metal core part 90b can comprise stainless steel or a stainless steel alloy” and [0080]: “the electrodes 21a, 21b may be stainless steel”), wherein the conductive body comprises: a first portion extending from the proximal end to the distal end (Figure 9: electrode support part 91b); and a second conductive portion defining a tapered electrode (Figures 4-5 and 9: electrode 21b) protruding from the first portion (Figure 9: electrode 21b protrudes from electrodes support part 91b) and extending distally along at least a portion of the conductive body (Figures 4-5 and 9: electrode 21b), wherein the second conductive portion is integral with the first portion ([0079]: “The electrode 21b can be positioned over the electrode support part 91b, and secured thereto during the second shot molding step.”), and wherein the first portion is thicker than the second conductive portion (Figure 9: electrode support part 91b is thicker than electrode 21b); and an electrically insulative layer (Figure 9: outer cover part 92b) configured to electrically insulate the first portion from the tissue but not the second conductive portion ([0078]: “The electrode support part 91b and outer cover part 92b can comprise a plastic material. The electrode support part 91b insulates the electrode 21b from the metal core. The outer cover part 92b receives and supports the combined metal core part 90b and electrode support part 91b.”), wherein the instrument is configured to transmit an electrical energy to the tissue only through the second conductive portion ([0080]: “Referring again to FIGS. 4 and 5, each jaw 7a,7b includes an electrode 21a, 21b that receives energy from the associated electrical conductors 11a, 11b. In various exemplary embodiments, each electrode 21a, 21b receives one pole from a bipolar energy source to create bipolar energy between the electrodes sufficient to fuse tissue.”). Manzo does not explicitly disclose an instrument wherein the first portion is conductive and wherein the first portion is configured to transmit an electrical energy to the tissue only through the second conductive portion.
However, Weiler teaches an electrosurgical instrument (Figure 1: surgical instrument 10) wherein both the first portion (Figure 3: sealing jaw 19) and the second portion (Figure 3: sealing electrode 25) are conductive ([0040]: “The main body 18 has two first sealing jaws 19, 20, which run parallel to one another, are preferably electrically interconnected… The sealing electrodes 25, 26 can be electrically conductively connected to the main body 18.”) and wherein the first portion is configured to transmit an electrical energy to the tissue only through the second conductive portion (Figure 3: sealing electrodes 25 and 26 and [0040]: “The sealing electrodes 25, 26 can be electrically conductively connected to the main body 18. The sealing electrodes 25, 26, as can be seen in particular from FIG. 2, preferably form a row of conductive individual faces spaced from one another, which are separated from one another by insulating regions 27, 28. The branch 15 may additionally have an electrically insulating coating 29, such that electrical current introduced into the branch 15 can be introduced into biological tissue 30 (FIG. 4) only at the sealing electrodes 25, 26.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo so that the first portion is conductive as taught by Weiler and with the electrical energy delivered to the tissue through the second conductive portion transmitted by the first portion as taught by Weiler so that multiple faces of the second conductive portion that are separated from one another can be energized the same amount at the same time (Weiler [0040]).  
Regarding claim 2, Manzo in view of Weiler discloses the electrosurgical instrument of claim 1, and Manzo further discloses an instrument wherein the tapered electrode (Figures 4-5 and 9: electrode 21b) comprises an outer surface flush with an outer surface of the electrically insulative layer (Figure 9: outer surface of electrode 7b is flush with outer surface of outer cover part 92b).
Regarding claims 3 and 16, Manzo in view of Weiler discloses the electrosurgical instruments of claim 1 and claim 15, respectively, and Manzo further discloses an instrument wherein the tapered electrode (Figures 4-5 and 9: electrode 21b) comprises a width that gradually narrows as the tapered electrode extends from the proximal end toward the distal end ([0081]: “The width of the electrodes 21a, 21b, as well as the corresponding jaws 7a, 7b, can present a generally tapered shape, having a larger width at the proximal end and a narrower width at the distal end.”).
Regarding claim 4, Manzo in view of Weiler discloses the electrosurgical instrument of claim 1, and Manzo further discloses an instrument wherein the electrical energy is delivered to the tissue through an outer surface of the tapered electrode ([0080] and [0099]: “Next, as shown at 1305 in FIG. 13, with the jaw 7a, 7b in a closed position gripping the tissue, electrosurgical energy (e.g., bipolar energy) can be passed through the electrical conductors 11a, 11b to activate the electrodes 21a, 21b. The bipolar energy transmitted to the electrodes 21a, 21b is sufficient for the electrodes 21a, 21b to fuse the tissue gripped between them.”).
Regarding claims 5 and 17, Manzo in view of Weiler discloses the electrosurgical instruments of claim 1 and claim 16, respectively, and Manzo further discloses an instrument wherein the first jaw (Figures 3-5: first jaw 7a) comprises a first electrode (Figure 4: electrode 21a) extending distally along at least a portion of the first jaw, wherein the tapered electrode is a second electrode ([0081]: “The width of the electrodes 21a, 21b, as well as the corresponding jaws 7a, 7b, can present a generally tapered shape, having a larger width at the proximal end and a narrower width at the distal end.”). Manzo does not explicitly disclose an instrument wherein the first electrode is laterally offset from the second electrode in the closed configuration.
However, Weiler teaches an instrument wherein the first electrode (Figures 2-3: sealing electrode 39) is laterally offset from the second electrode (Figures 2-3: sealing electrode 26) in the closed configuration (Figures 2-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the first and second electrodes laterally offset as taught by Weiler to prevent an electric short circuit (Weiler [0043]).
Regarding claim 6, Manzo in view of Weiler discloses the electrosurgical instrument of claim 1. Manzo does not explicitly disclose an instrument wherein the second jaw further comprises a third electrode spaced apart from the narrowing gradually body.
However, Weiler teaches an instrument wherein the second jaw (Figures 2-3: first branch 15) further comprises a third electrode (Figure 3: cutting electrode 31) spaced apart from the narrowing gradually body ([0042]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 7, Manzo in view of Weiler discloses the electrosurgical instrument of claim 6. Manzo does not explicitly disclose an instrument wherein the third electrode extends distally along an angular profile defined by the second jaw from an electrode proximal end to an electrode distal end.
However, Weiler teaches an instrument wherein the third electrode (Figure 3: cutting electrode 31) extends distally along an angular profile defined by the second jaw (Figure 3: first branch 15) from an electrode proximal end to an electrode distal end (Figures 5-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode that extends distally along an angular profile defined by the second jaw as taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 8, Manzo in view of Weiler discloses the electrosurgical instrument of claim 7. Manzo does not explicitly disclose an instrument wherein the third electrode comprises a base positioned in a cradle extending distally along the angular profile of the second jaw from a cradle proximal and to a cradle distal end.
However, Weiler teaches an instrument wherein the third electrode (Figure 3: cutting electrode 31) comprises a base (Figures 5-6: cutting electrode support 22) positioned in a cradle (Figures 3-5: wall-like extension 24) extending distally along the angular profile of the second jaw from a cradle proximal and to a cradle distal end (Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode positioned in a cradle extending distally along the angular profile of the second jaw as taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 9, Manzo in view of Weiler discloses the electrosurgical instrument of claim 8. Manzo does not explicitly disclose an instrument wherein the cradle is centrally situated with respect to lateral edges the second jaw.
However, Weiler teaches an instrument wherein the cradle (Figures 3-5: wall-like extension 24) is centrally situated with respect to lateral edges the second jaw (Figures 3-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo wherein the cradle is centrally located with respect to the second jaw as taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 18, Manzo in view of Weiler discloses the electrosurgical instrument of claim 17. Manzo does not explicitly disclose an instrument wherein the second jaw further comprises a third electrode spaced apart from the conductive body.
However, Weiler teaches an instrument wherein the second jaw (Figures 2-3: first branch 15) further comprises a third electrode (Figure 3: cutting electrode 31) spaced apart from the conductive body ([0042]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 19, Manzo in view of Weiler discloses the electrosurgical instrument of claim 18. Manzo does not explicitly disclose an instrument wherein the third electrode extends distally along at least a portion of the tapered angular profile.
However, Weiler teaches an instrument wherein the third electrode (Figure 3: cutting electrode 31) extends distally along at least a portion of the tapered angular profile (Figure 3: first branch 15 and Figures 5-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode that extends distally along a tapered angular profile as taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).
Regarding claim 20, Manzo in view of Weiler discloses the electrosurgical instrument of claim 19. Manzo does not explicitly disclose an instrument wherein the third electrode comprises a base positioned in a cradle extending distally along the at least a portion of the tapered angular profile from a cradle proximal and to a cradle distal end, and wherein the cradle is comprised of a compliant substrate.
However, Weiler teaches an instrument wherein the third electrode (Figure 3: cutting electrode 31) comprises a base positioned in a cradle (Figures 3-5: wall-like extension 24) extending distally along the at least a portion of the tapered angular profile from a cradle proximal and to a cradle distal end (Figure 5), and wherein the cradle is comprised of a compliant substrate ([0056]: “The main body of the cutting electrode support 22 may consist of ceramic or plastic.” And wall-like extension 24 is part of cutting electrode support 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the third electrode positioned in a cradle extending distally along the tapered angular profile as taught by Weiler so that the device includes an electrode that exerts high pressure on the tissue (Weiler [0050]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo in view of Weiler, further in view of Woloszko et al., US 20030009164, herein referred to as “Woloszko”.
Regarding claim 10, Manzo in view of Weiler discloses the electrosurgical instrument of claim 9. Manzo in view of Weiler does not explicitly discloses an instrument wherein the third electrode further comprises a tapered edge extending from the base beyond sidewalls of the cradle.
However, Woloszko discloses an electrosurgical instrument (Figure 25: electrosurgical probe 500) wherein the electrode (Figure 25: active electrode 506) further comprises a tapered edge ([0173]: “active electrode 506 preferably tapers to a sharp distal end 512”) extending from the base (Figure 25: return electrode sleeve 508) beyond sidewalls of the cradle (Figure 25: insulation member 110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo and Weiler with an electrode with a tapered edge extending from the base to facilitate the cutting of tissue (Woloszko [0173]).
Regarding claim 11, Manzo in view of Weiler and Woloszko discloses the electrosurgical instrument of Claim 10, Manzo in view of Woloszko does not explicitly disclose an instrument wherein the cradle is comprised of a compliant substrate.
However, Weiler discloses an instrument wherein the cradle is comprised of a compliant substrate ([0056]: “The main body of the cutting electrode support 22 may consist of ceramic or plastic.” And wall-like extension 24 is part of cutting electrode support 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the cradle made of compliant substrate disclosed by Weiler because the tissue shrinks during operation of the device and with a compliant substrate, the tissue will not slip from the sealing instrument before the tool is opened (Weiler [0011]).
Regarding claim 12, Manzo in view of Weiler and Woloszko discloses the electrosurgical instrument of Claim 10, with Manzo disclosing a gradually narrowing body (Figure 9: 7b). Manzo in view of Woloszko does not explicitly disclose an instrument wherein the cradle is partially embedded in a valley defined in the gradually narrowing body.
However, Weiler discloses an instrument wherein the cradle (Figures 3-5: wall-like extension 24) is partially embedded in a valley defined in the body (Figure 3: wall-like extension 24 and cutting electrode support 22 are embedded in a valley defined by main body 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the cradle partially embedded in a valley defined in the body as disclosed by Weiler so that the tissue can be severed and sealed simultaneously, reducing the time of the procedure (Weiler [0013]).
Regarding claim 13, Manzo in view of Weiler and Woloszko discloses the electrosurgical instrument of claim 12, with Manzo disclosing a gradually narrowing body (Figure 9: 7b). Manzo in view of Woloszko does not explicitly disclose an instrument wherein the cradle is spaced apart from the gradually narrowing body by an electrically insulative coating. before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo
However, Weiler discloses an instrument wherein the cradle (Figures 3-5: wall-like extension 24) is spaced apart from the body by an electrically insulative coating (Figure 3: wall-like extension 24 is separated from main body 18 by base 23 of the electrode cutting support 22 and [0056]: “The main body of the cutting electrode support 22 may consist of ceramic or plastic.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Manzo with the cradle spaced apart from the body by an electrically insulative coating so that sealing edges are formed during the operation of the device (Weiler [0052]).
Regarding claim 14, Manzo in view of Weiler and Woloszko discloses the electrosurgical instrument of claim 12, and Manzo further discloses an instrument wherein the base (Figure 9: metal core part 90b which includes electrode support part 91b) comprises: a base proximal end (Figure 9: the end close to cam extension 13b); a base distal end (Figure 9: the end farthest from cam extension 13b); and a width that gradually narrows as the base extends along the angular profile from the base proximal end to the base distal end (Figure 9: 7b and [0081]: “The width of the electrodes 21a, 21b, as well as the corresponding jaws 7a, 7b, can present a generally tapered shape, having a larger width at the proximal end and a narrower width at the distal end.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794           

                                                                                                                                                                      /JOANNE M RODDEN/      Supervisory Patent Examiner, Art Unit 3794